         Case 2:20-cv-01539-AJS Document 157 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                       Plaintiff,                        Lead Case No. 2:20-cv-01539-AJS

        v.

 MASTERBUILT MANUFACTURING, LLC,

                       Defendant.


 BLAIR DOUGLASS,

                       Plaintiff,                        Member Case No. 2:20-cv-01689-AJS

        v.

 NOMATIC, LLC,

                       Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiff Blair Douglass voluntarily dismisses all

claims alleged in the member case, Douglass v. Nomatic, LLC, Member Case No. 2:20-cv-01689-

AJS, with prejudice, and with each party bearing his and its own costs.

                                                  Respectfully Submitted,


 Dated: March 26, 2021                            /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
                                                  Pa. No. 320659
                                                  EAST END TRIAL GROUP LLC
                                                  6901 Lynn Way, Suite 215
                                                  Pittsburgh, PA 15208
                                                  Tel. (412) 877-5220
Case 2:20-cv-01539-AJS Document 157 Filed 03/26/21 Page 2 of 3




                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
        Case 2:20-cv-01539-AJS Document 157 Filed 03/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, March 26, 2021, a true and correct copy of the foregoing

document was filed on the Court’s CM/ECF system and will be served upon all counsel of record.

                                            Respectfully Submitted,

 Dated: March 26, 2021                           /s/ Kevin W. Tucker
                                                 Kevin W. Tucker (He/Him/His)
                                                 Pa. No. 312144
                                                 EAST END TRIAL GROUP LLC
                                                 6901 Lynn Way, Suite 215
                                                 Pittsburgh, PA 15208
                                                 Tel. (412) 877-5220
                                                 ktucker@eastendtrialgroup.com
